Case 8:18-cv-01041-GJH Document 167-17 Filed 06/14/19 Page 1 of 2

A-16
“Table 8 - Gain or Loss by Region Using CVAP.xlsx”

 
Case 8:18-cv-01041-GJH Document 167-17 Filed 06/14/19 Page 2 of 2

TABLE 8

Texas Regions Using Whole State House Districts
Showing Gain or Loss of Districts Using CVAP as Population Base

Average Pct.
Deviation per
District
Austin and Suburbs 9 9.6 0.6 6.59
San Antonio and Suburbs 11 11.9 0.9 8.14
Central Texas 13 14.1 1.1 8.4
Dallas County 14 12.8 =1,2 59
Dallas Suburbs 12 12.7 0.7 5.94

Tarrant County 10.8 0.2
Harris Coun | 24 22d :
Houston Suburbs 11 11.2 , 1.66
Northeast Texas 8 8.7 4 8.78

Present Districts Gain or Loss

Region of Stat
egion of State Districts | Under CVAP | Under CVAP

Southeast Texas
West Texas
State Total

 

Note: There are small rounding errors.

Table 8 - Page 1 of 1

 
